Holcomb, J. (dissenting)
— I am unable to give my assent to the decision of the majority.
I concede that the chattel mortgage in question was not a mortgage upon a shifting stock of merchandise, but was a mortgage upon specific chattels described therein.
The cars were, however, known by the bank, as mortgagee, to be intended for sale to the general public as a part of the stock of the mortgagor. The bank’s officers did not require anything more than that the mortgagee procure a release of the mortgage on any specific car when sold. The mortgage did not provide against sale or removal, and the bank’s officers knew that they were being sold. Mr. Grondahl, an officer of the bank, testified that he so knew. He testified that the bank loaned the Mitchell Motor & Service Company a great deal of money and that the company was selling the particular cars that the bank had mortgages on. The officers of the mortgagee trusted Osmond, the manager *175of the automobile company. G-rondahl testified that the officers of the bank went up twice in a period of three or four years to see that the numbers were correct as described in their mortgages. The mortgage described the property as being located and kept at Pine and Summit, in the city of Seattle.
It seems to me that the plainest principle of equitable estoppel estops the mortgagee from recovering against this respondent who is an innocent purchaser for value.
It will not do to say that, because the mortgage was recorded, the automobile company could give respondent no better title than it had, and that it was respondent’s duty to see what title the seller had. By its course of dealing the appellant, as mortgagee, put it in the power of the automobile company to defraud every purchaser of a car it procured. “Where one of two equally innocent persons must suffer, he should bear the burden whose conduct has induced the loss,” is a principle of equity and common justice which we have asserted and applied in a great many cases.
If the decision stands, as respondent asserts, it will make it unsafe for any person to buy any article in any store in any town or city. If we hold that the bank is not estopped by its conduct, or did not waive the protection of the recording statute, and that Hardin should have investigated the records of King county before paying his money for the car, then no person can safely buy a sewing machine, a piano, or any other such valuable chattel without employing an attorney to search, the records for him, or running the risk of having the article subsequently taken from him. It, as sssertedl by respondent in this case, changes the recording statute into a sword instead of a shield. Many cases could be cited to sustain my position, but being so hopelessly in the minority, it would be profitless to do so and I forbear to cite them.
*176Regardless of precedents, in reason, equity and justice the judgment should he affirmed.
Mackintosh, J., concurs with Holcomb, J.